Citation Nr: 0826278	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to May 
1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  The file was subsequently transferred 
to the RO in San Juan, Puerto Rico.  

This matter was previously before the Board in February 2007.  
At that time, a remand was ordered to accomplish additional 
development.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claim on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for TDIU.  Thus, any questions as to the appropriate 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are on file, as are post-service 
private medical records and a March 2007 VA examination 
report.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issue on appeal.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The veteran here is service-connected for lumbosacral 
paravertebral myositis, evaluated as 60 percent disabling; 
tinea versicolor, evaluated as 10 percent disabling; and left 
hearing loss, left ring finger fracture and laceration 
residuals, and right middle finger laceration residuals, all 
evaluated as noncompensable.  His combined rating is 
therefore 60 percent.  See 38 C.F.R. § 4.25.  As such, he 
does not meet the threshold requirements under 38 C.F.R. 
§ 4.16(a).  However, the Board must still consider whether 
the competent evidence otherwise demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation.  If such is shown, then the case would be 
referred to the Director, Compensation and Pension Service 
for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  In a VA Form 21-8940 received by the RO in 
November 2003, the veteran indicated that he had last worked 
full time during service as a distribution clerk for the 
United States Post Office, a position he had held from 
January 1984 to January 2003.  

Regarding educational background, the veteran reported that 
he had completed high school.  No and had no college 
education.  He listed no other education or training.  

Again, the veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  However, a review of the objective 
evidence does not support the veteran's claim of 
unemployability.  To the contrary, VA examiner in March 2007 
stated that the veteran's service-connected hearing loss an 
tinea versicolor did not preclude him from engaging in 
gainful employment.  Regarding the veteran's service-
connected spine disability, a VA examiner in March 2007 
stated that the back problems did prevent the veteran from 
pursuing his former job as a distribution clerk.  However, 
the examiner did not find that any other gainful employment 
was precluded.  Rather, he merely remarked that the veteran 
would be restricted to a light duty administrative job that 
did not involve pushing, pulling, lifting, or repeatedly 
carrying objects weighing over 5 pounds.  The veteran also 
had to avoid prolonged sitting or standing.  Specifically, 
the examiner stated that he would have to take 15 minute 
breaks after sitting or standing for a two-hour period.

Again, the March 2007 VA examinations did not result in a 
finding that the veteran's service-connected disabilities 
precluded substantially gainful employment.  

The Board acknowledges a December 2003 letter written by 
private physician E.L.F., which contained the opinion that 
the veteran was incapacitated due to degenerative disc 
disease of the lumbar spine and had been for the previous 21 
years and that his back problems had gradually become worse.  

The VA examiners opinions were based upon a review of the 
evidence of record, and were offered following an objective 
examination of the veteran, while Dr. E.L.F.'s opinion was 
not predicated on a file review or physical examination.  
Moreover, Dr. E.L.F.'s opinion was accompanied by any 
rationale.  For these reasons, the VA opinions are found to 
be more probative than the December letter written by E. L. 
F.  In fact, Dr. E.L.F.'s statement is, on its face, quite 
inconsistent with the evidence of record which does not show 
that the veteran has been incapacitated for the past 21 
years.  Rather, the record establishes that the veteran 
worked full time until 2003. In this regard, a medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board also acknowledges a Social Security Administration 
Disability Determination and Transmittal, dated in June 2003, 
which reflects that the veteran was awarded disability 
benefits for primary diagnosis of cerebrovascular accident 
(CVA) and secondary diagnosis of hypertension.  However, the 
veteran is not service-connected for these disabilities and 
as such they cannot serve as a basis for an award of TDIU.  

The veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


